Citation Nr: 0115485	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease with history of low back strain and degenerative 
changes, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1962 to March 1965, 
and from January 1967 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision that increased the 
evaluation for the veteran's degenerative disc disease with 
history of low back strain and degenerative changes from 20 
to 40 percent under Diagnostic Code 5293.  The veteran 
submitted a notice of disagreement in September 2000, and the 
RO issued a statement of the case in October 2000.  The 
veteran submitted a substantive appeal in October 2000.

A January 1999 RO rating decision denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU), and a statement of the case was issued.  A review of 
the record shows that the veteran did not perfect a timely 
appeal to that determination, and the issue was not certified 
to the Board for appellate consideration.  Accordingly, this 
issue has not been perfected for appellate consideration, and 
the Board will not adjudicate this issue.  See VAOPGCPREC 9-
99 (1999).  As will be discussed in the remand portion of 
this decision, the veteran has expressed timely disagreement 
with a determination in the August 2000 rating decision that 
he was not entitled to TDIU.  A statement of the case with 
regard to that notice of disagreement has not been issued.


FINDINGS OF FACT

1.  The veteran's back disability is manifested primarily by 
some neurological deficits, degenerative disc disease, 
degenerative changes, moderate-to-severe limitation of 
motion; the overall disability, including functional loss due 
to pain, is pronounced with characteristic pain and absent 
ankle jerk and with little intermittent relief.

2.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's service-connected degenerative disc disease 
with history of low back strain and degenerative changes.  
There is no showing that the disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for degenerative 
disc disease with history of low back strain and degenerative 
changes are met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5293 (2000).

2.  The requirements are not met for referral of the claim 
for a higher evaluation for degenerative disc disease with 
history of low back strain and degenerative changes to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran was first 
treated for low back pain in April 1973.  He reported that he 
lifted an object and that the pain radiated into his right 
leg and thigh.

The veteran underwent a VA examination in September 1983.  
The veteran reported having low back pain when on flight line 
duty and lifting a lot in service.  He reported using muscle 
relaxers that made him sleepy, but improved the back pain in 
three or four days.  The veteran described no radiating pain, 
but he did notice low back pain with lifting or unusual 
activities.  Upon examination, the veteran stood with slight 
prominence of the right lumbar region, which did not feel 
like spasm.  He flexed 70 degrees to reach within eight 
inches of his toes, and extended 10 degrees.  The veteran was 
able to bend 30 degrees and to rotate 45 degrees with 2-inch 
chest expansion.  

The examiner noted no neurological pattern.  Straight leg 
raising was limited by 25 degrees without referral to pain.  
X-rays of the lumbosacral spine showed normal alignment; 
intervertebral disc spaces were within normal limits.  There 
was minimal anterior degenerative spur formation at L2 and 
L3.  The veteran was diagnosed with recurrent low back 
strain, mild degenerative changes.

A November 1983 RO rating decision granted service connection 
for low back strain, recurrent with degenerative changes, 
mild, and assigned a 10 percent evaluation under diagnostic 
code 5295-5003, effective from July 1983.

The veteran underwent a VA examination in April 1985.  The 
veteran reported having pain in the lower back on lifting 
objects and doing other things.  He indicated that the pain 
was in the sacral region.  The examiner noted no limitation 
of motion in the back in any parameter, and no apparent pain 
on movement and no tenderness.  X-rays were ordered.  The 
veteran was diagnosed with a moderate degree of spondylosis 
deformans and mild degenerative arthritis of the lumbar 
spine.

A January 1986 decision of the Board concluded that x-ray 
changes and complaints of pain on motion without significant 
limitation of motion, muscle spasm, or tenderness did not 
warrant an increased evaluation for the veteran's low back 
disability.

A February 1999 statement by the veteran's treating physician 
indicated that the veteran may be able to do desk work, or 
work that did not involve lifting more than 5 pounds or that 
required prolonged [illegible].

The veteran underwent a VA examination in February 1999.  He 
reported chronic low back pain, which extended across his 
entire lower back area; activities such as bending, lifting, 
pulling, or twisting were bothersome.  The veteran related 
that the pain was so severe at times that he was literally 
incapacitated for periods of up to two or three weeks.  The 
veteran reported requiring frequent position changes because 
sitting, standing, or walking for any significant amount of 
time caused increased pain.  Upon examination, the veteran 
moved somewhat slowly, but no definite limp was noted; he was 
able to stand erect.  There was mild tenderness over the 
lower back region, but no muscle spasm.  There were a few 
deep fibrous nodules that were somewhat tender to palpation.  

On range of motion testing, there were 60 degrees of flexion 
and 20 degrees of extension; right and left lateral bending 
was to 15 degrees; right and left lateral rotation was to 35 
degrees.  The veteran had pain on motion.  The veteran did a 
fair heel-and-toe walk, and was able to squat one-half way 
down and arise again.  Reflexes were intact at the knees; the 
examiner was unable to obtain either ankle jerk.  Sensation 
to pinprick was intact in the lower extremities.  X-rays 
revealed degenerative changes with large marginal osteophytes 
arising anteriorly at multiple levels, and rotary scoliosis 
(concavity to the left).  The veteran was diagnosed with 
chronic lumbar syndrome, low back strain with degenerative 
changes.

A March 1999 RO rating decision increased the evaluation for 
low back strain with degenerative changes from 10 percent to 
20 percent, effective from January 1999.

A March 1999 statement from the veteran's wife indicates that 
the veteran was incapacitated for periods of up to two-to-
three weeks whenever his back went out.

The veteran underwent a VA examination in August 2000.  He 
reported chronic pain over the years which had progressively 
worsened with the passage of time.  The veteran reported that 
he had to be careful with all activity, such as bending, and 
that he avoided lifting.  The veteran related that any 
extended periods of sitting, standing, or walking caused 
pain, and that driving or riding in a vehicle for any 
extended distance caused pain.  

The veteran reported that pain was radiating as far as the 
hip or upper thigh regions, but no definite radicular pain 
was noted.  There was no numbness or tingling noted in the 
lower extremities.  The veteran reported being seen at the VA 
neurosurgery clinic and being told that he had degenerative 
disc disease.  The examiner noted that an MRI scan of the 
veteran's back was conducted, but that the report was 
presently unavailable.

Upon examination, the veteran moved about somewhat slowly and 
cautiously.  He was able to stand erect.  There was no spasm, 
but he did have tenderness across the lower lumbar region.  
On range of motion testing, there were 45 degrees of flexion; 
10 degrees of extension; and 10 degrees of right and left 
lateral bending.  All movements were somewhat slow and 
guarded.  

The veteran complained of pain on motion.  On neurological 
evaluation of the lower extremities, the veteran had 5/5 
strength on muscle testing.  He could only heel-and-toe walk 
for a couple of steps, which explained the back pain.  He 
performed a minimal squat and complained of back pain.  
Reflexes were 2+ at the knees.  Left ankle jerk was trace, 
and there was absence of the right ankle jerk.  Sensation to 
pinprick was intact in the lower extremities.  

On sitting straight leg raising examination, the veteran had 
complaints of back pain with raising of either leg.  The 
veteran was diagnosed with low back strain with degenerative 
changes, and degenerative disc disease per history (MRI scan 
report pending).  The examiner noted that the veteran had 
pain on range of motion testing, and that the pain would 
certainly limit further functional ability.  It was the 
opinion of the examiner that the degenerative disc disease 
represented a continued deterioration of the veteran's back 
disability. 

An August 2000 addendum report reflects that the MRI scan 
noted mild neurocanal stenosis at the L3-L4 and L4-L5 levels, 
due to a combination of broad disc bulges, facet hypertrophic 
changes, and congenitally short pedicles.  Disc space 
narrowing was also noted at all levels of the lumbar spine.

An August 2000 RO rating decision increased the evaluation 
for degenerative disc disease with history of low back strain 
and degenerative changes from 20 percent to 40 percent, 
effective from July 2000.

Statements of the veteran in the claims folder are to the 
effect that he has not been employed since April 1995 due to 
the fact that he cannot find a job, with his education level, 
that does not require the physical ability to turn, pull, 
bend, or lift.  The veteran also states that he was told 
numerous times by VA physicians that there was nothing more 
that they could do for his back, and that he should take pain 
medication for his back pain.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case.  The 
statement of the case contained the criteria for a higher 
evaluation.  

The veteran has also been afforded an examination that 
contains all of the findings necessary to evaluate his 
disability.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).


C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

A review of the record shows that service connection has been 
granted for degenerative disc disease with history of low 
back strain and degenerative changes, and that a 40 percent 
evaluation has been assigned under diagnostic code 5293.  A 
rating for the veteran's back disability could, in the 
alternative, be assigned under Diagnostic Codes 5003, 5292, 
5293, or 5295.  However, these diagnostic codes do not 
provide for evaluations in excess of the current 40 percent.  
Further, no more than one rating for the same back 
symptomatology may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The medical evidence shows that the veteran's back disability 
is manifested primarily by some neurological deficits of the 
lower extremities, degenerative disc disease, degenerative 
changes, complaints of pain and weakness, and moderate-to-
severe limitation of motion that produce some functional 
impairment.  The medical evidence shows that the veteran is 
able to bend forward, backward extend, or lateral flex or 
rotate to a limited extent with pain in his lower back.

Statements of the veteran in the claims folder are to the 
effect that he had become less capable of performing his job 
duties as episodes of back pain have increased and have 
become more severe.  The veteran stated that he has not 
worked since April 1995 due to his back disability, and that 
he cannot find a job that does not require the physical 
ability to turn, pull, bend, or lift.  An MRI scan in August 
2000 showed evidence of mild neurocanal stenosis at the L3-L4 
and L4-L5 levels and disc space narrowing at all levels of 
the lumbar spine.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows moderate-to-severe limitation of the range 
of motion and pain on motion as noted by examiners.  One VA 
examiner noted that the veteran's pain would certainly limit 
further functional ability.  The veteran was also instructed 
to take medication for pain relief as needed.

After consideration of all the evidence, the Board finds that 
the veteran meets the criteria for a 60 percent rating for 
pronounced intervertebral disc syndrome.  He has been found 
to have essentially absent ankle reflexes, and he has 
experienced little if any relief of current symptoms.  These 
findings equate to characteristic pain and absent ankle jerk 
and with little intermittent relief under Diagnostic Code 
5293.  38 C.F.R. § 4.7.  That evaluation is the maximum 
provided under that diagnostic code.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  Nor does the Board find circumstances in this 
case, such as marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or need 
for hospitalization due to the veteran's back disability to 
remand this case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of a 
rating in excess of 60 percent on an extraschedular basis.  
In this regard the veteran has not undergone recent 
hospitalizations.  As will be discussed in the remand below, 
the veteran has asserted that his disability prevents him 
from gainful employment, and thereby warrants a TDIU.  
However, inasmuch as he is not currently employed, the Board 
finds that the disability is not causing marked interference 
with any current employment so as to warrant an 
extraschedular evaluation (as opposed to a possible TDIU).

Accordingly, a 60 percent rating is warranted for 
degenerative disc disease with history of low back strain and 
degenerative changes.
 
In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

A 60 percent rating is granted for degenerative disc disease 
with history of low back strain and degenerative changes, 
subject to the regulations applicable to the payment of 
monetary awards.

REMAND

In the August 2000 rating decision the RO found that a TDIU 
was not warranted.  In August and September 2000, the veteran 
and his representative submitted statements that must be 
viewed as expressing disagreement with this determination.  
The RO has not issues a statement of the case in response to 
the notice of disagreement, and the issue of entitlement to 
TDIU must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this case is remanded for the following:

The RO should issue a statement of the 
case as to the issue of entitlement to a 
TDIU.  The veteran and his representative 
should be informed of the steps necessary 
to perfect an appeal as to that issue.

Thereafter, the case should be returned to the Board for 
consideration of those issues for which a valid substantive 
appeal has been submitted, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



